t c memo united_states tax_court cheng c and susan l kao et al petitioners v commissioner of internal revenue respondent docket nos filed date robert h solomon and mark l quazzo for petitioners rebecca t hill and bryce a kranzthor for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties with respect to petitioners' federal income taxes cases of the following petitioners are consolidated herewith kolyn enterprises corp docket no and kcw associates inc docket no cheng c and susan l kao docket no deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6653 sec_6661 sec_6662 dollar_figure -- -- -- dollar_figure -- -- -- -- dollar_figure big_number big_number kolyn enterprises corp docket no deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6653 sec_6661 sec_6662 dollar_figure -- -- -- dollar_figure -- -- -- -- dollar_figure big_number big_number kcw associates inc docket no deficiency dollar_figure big_number penalty sec_6662 dollar_figure year year year all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar after concessions the issues for decision are as follows whether petitioners failed to report income we hold that they did to the extent provided below whether petitioners are liable for additions to tax and accuracy-related_penalties we hold that they are findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed cheng and susan kao resided and kolyn enterprises corp and kcw associates inc each had their principal_place_of_business in los altos california petitioners cheng and susan kao were born and raised in taiwan in cheng kao moved to the united_states to pursue graduate studies in applied physics at harvard university in he received a ph d in susan kao moved to the united_states to pursue graduate studies in chemistry at the university of rochester she married dr kao in and they have three children during the years in issue mrs kao was employed as an engineer at intel corp and dr kao was employed as president of kolyn enterprises corp kolyn and as vice president of kcw associates inc kcw dr kao has five younger siblings four of whom reside in the united_states his sister yu-hsia kao tu resides in taiwan kolyn is a closely_held_corporation that trades in electronic goods invests in real_estate and advises asian electronics companies dr and mrs kao together own percent and their three children each own percent of kolyn's stock kcw is a closely_held_corporation that trades in electronic goods and invests in real_estate kcw's stock is held by dr kao and his relatives during the years in issue petitioners filed their federal_income_tax returns in a timely manner kolyn's returns on schedule l reported increases in long-term liabilities on their returns the kaos and kolyn disclosed on forms that kolyn received dollar_figure the disclosures stated that these funds were not taxable to either kolyn or the kaos in the internal_revenue_service conducted an audit of kolyn's and returns agent jimmy chan was assigned to the case on date agent chan met with dr kao for approximately hours to review kolyn's corporate records during the interview agent chan discovered numerous deposits in kolyn's accounts in response to agent chan's questions dr kao explained that these deposits were cash gifts from his father dr kao refused however to provide agent chan with any records to corroborate his explanation because dr kao failed to provide records to corroborate his explanation for these and other deposits in petitioners' accounts respondent used the bank_deposits method to reconstruct petitioners' income for the years in issue after completing this analysis respondent issued notices of deficiency to petitioners and determined for the years in issue that kcw received unreported income of dollar_figure the kaos received unreported income of dollar_figure and kolyn received unreported income of dollar_figure and this amount was taxable to both kolyn and the kaos respondent has subsequently conceded that a dollar_figure deposit into cheng and susan kao's checking account as well as funds deposited into two other accounts at world savings and loan are not taxable to the kaos opinion i unreported income gross_income includes all income from whatever source derived sec_61 every taxpayer is required to maintain adequate_records of taxable_income sec_6001 if a taxpayer fails to maintain such records the commissioner may reconstruct income in accordance with a method that clearly reflects the full amount of income received sec_446 43_tc_824 respondent used the bank_deposits method to reconstruct petitioners' income for the years in issue bank_deposits are prima facie evidence of income 87_tc_74 and under the bank_deposits method all money deposited into a taxpayer's bank account during a given period is assumed to be taxable_income 96_tc_858 affd 959_f2d_16 2d cir respondent's determinations are presumed to be correct and petitioners bear the burden of proving that respondent's bank_deposits analysis is erroneous rule a 94_tc_654 petitioners contend that the funds deposited into their accounts are not taxable_income their contentions are based primarily on the testimony of dr kao ms tu and jin cheng kao dr kao's uncle their testimony however was vague evasive and otherwise unpersuasive petitioners in an attempt to corroborate this testimony presented dubious documentation including notes letters and records prepared by dr kao or ms tu some of the documents are not reliable and do not contain any credible indicia of contemporaneous communications eg postmark dates other documents either do not support petitioners' contentions eg bank records do not establish the source of funds or in some cases contradict petitioners' testimony eg bank records indicate that dr kao transferred funds from overseas to kolyn while he testified to the contrary in short petitioners have failed to meet their burden_of_proof we disagree with respondent however with respect to dollar_figure attributed to the kaos based on a bank_deposits analysis of kolyn's accounts respondent's bank_deposits analysis of kolyn's accounts is not persuasive evidence of the kaos' receipt of income respondent has not provided substantive evidence or a plausible theory to establish that the kaos received these funds as a result we reject respondent's determination that dollar_figure deposited into kolyn's accounts is taxable to the kaos cf 596_f2d_358 9th cir revg 67_tc_672 holding that the commissioner's determination was arbitrary and erroneous because the commissioner did not provide substantive evidence linking the taxpayer with the receipt of income ii additions to tax and accuracy-related_penalties for the tax_year respondent determined that petitioners pursuant to sec_6653 and sec_6661 were liable for additions to tax for negligence and substantial understatements for the through tax years respondent determined that petitioners pursuant to sec_6662 were liable for accuracy-related_penalties based on either negligence or substantial understatements as with the deficiencies petitioners bear the burden of proving that these determinations are erroneous see rule a 58_tc_757 a additions to tax for negligence sec_6653 applicable to petitioners' tax_year provides that if any part of any underpayment_of_tax required to be shown on a return is due to negligence there shall be added to the tax an amount equal to percent of the underpayment the term negligence is defined as the failure to exercise the care that a reasonable and ordinarily prudent person would exercise under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 petitioners offered no plausible explanation for their failure to report significant amounts of income as a result we conclude that they are liable for the sec_6653 additions to tax b additions to tax for substantial_understatement sec_6661 applicable to petitioners' tax_year provides for an addition_to_tax in the amount of percent of the amount of any underpayment attributable to a substantial_understatement the amount of the understatement generally is reduced by the portion of the understatement attributable to the tax treatment of an item if there was substantial_authority for such treatment or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6661 the requirements of adequate_disclosure can be satisfied by providing on the return_information sufficient to enable the commissioner to identify the potential controversy involved schirmer v commissioner 89_tc_277 kolyn's return reported on schedule l increases in kolyn's long-term liabilities petitioners contend that this information adequately disclosed the funds kolyn received we conclude that the mere disclosure of an increase in long-term liabilities was insufficient to enable respondent to identify the potential controversy ie whether petitioners failed to report income accordingly petitioners are liable for the sec_6661 additions to tax c accuracy-related_penalties sec_6662 applicable to petitioners' through tax years imposes an accuracy-related_penalty in an amount equal to percent of the portion of any underpayment to which the section applies the section applies to among other items the portion of an underpayment attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 negligence includes the failure to make any reasonable attempt to comply with the internal_revenue_code sec_6662 no penalty may be imposed on any portion of an underpayment that is attributable to negligence if the position is adequately disclosed the position is not frivolous and the taxpayer has adequate books_and_records and has substantiated items properly sec_1_6662-3 income_tax regs a frivolous position is one that is patently improper sec_1_6662-3 income_tax regs petitioners offered no plausible explanation for their failure to report significant amounts of income while the kaos and kolyn disclosed on forms that kolyn received dollar_figure in they failed to produce adequate books_and_records and to substantiate items properly as a result we sustain respondent's determinations on this issue we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decisions will be entered under rule
